Exhibit 10.10 C 

Prices, Initial Setup Fee and Ongoing Support 

The table below shows the agreed upon retail price, wholesale price, and
commission for Wildgate Unified Communications Services provided as a result of
this agreement. 

 

Service  Suggested Retail Price  Wholesaler Discount  Column 1, "Cool" Service 
Column 2, "Way Cool" Service  Not available 
--  Column 3, Healthcare Staff  $19.95 25%  Column 4, Healthcare
Administrator/Dr.  $29.95  25%  Toll-Free Access Number  $4.95 25%  Long
Distance  Ranging from 6.9c/min to 2.4c/min  15%  Activation Fee (Per office)
Includes 2 users, 2 Smart Wires  $39.95  25%  Activation Fee (Per staff member)
Includes 1 Smart Wire $19.95 25% 

 

As clarification, the wholesale price to Wholesaler, based upon the current
Suggested Retail Price, for the "Healthcare Admin" solution would be
$29.95*(1-.25) = $22.46 per month. Wholesaler would receive 15% of all long
distance fees charged to customers. Wholesaler and Wildgate may mutually agree
to change the above Suggested Retail Prices to suit marketing conditions and
competitive pressures. The Activate Fee includes a Smart Wire for each user and
administrator. The standard service for an office includes productivity
measurement tools, such as call holding times, call detail records, etc. 
The Healthcare Communications Product also includes a number of optional
products that may be sold to healthcare professionals. These include the
following and are provided to the wholesaler at a 25% discount: 




1. Answering Service   Billed on a per call basis plus the fee for the service
company  2. Automated Appointment Confirmation Billed at $0.15/call  3. Smart
Wire    $19.95 for additional units  4. Record-a-Call  A monthly fee of $5.00
plus a per recording fee of $0.15  5. Data storage to EMR   A monthly fee of
$5.00  6. Dictation and Transcription Toll-free dictation and transcription at
$0.15/minute 




In return for an Initial Setup Fee of $5,000.00, composed of $2,500 paid by
Wholesaler to Wildgate upon execution of this agreement, and $2,500 paid upon
completion of the initial setup, Company shall, within 45 days, setup the
systems and capabilities necessary to deliver the services to Wholesaler's
current and future Customers utilizing the Private Label Communications
Capabilities and the Private Label Website system. In doing so, Wildgate shall 

(i) Provide up to 40 hours of PLWS implementation support including training
regarding the Services at the Wildgate facilities or elsewhere as mutually
agreed, for a reasonable number of Wholesaler's personnel, provided that
Wholesaler shall pay all expenses of its personnel attending such training
sessions;  (ii)  100 hours of system setup to effect and insure proper delivery
of services to Wholesaler customers  (iii)  The degree of tailorization of the
Services and the Private Label Website is currently anticipated to include the
following items:  a. Logo inserted 
b. New color scheme 
c. New names for service plans 
d. Addition of an Activation Fee 
e. New prices for services  (iv)  Furnish Wholesaler, without charge, Wildgate's
own marketing and end-user literature in electronic form ("Documentation") that
Wholesaler may utilize and modify as necessary to add their private labeling and
style; and (v) Render reasonable periodic assistance to Wholesaler with respect
to technical, customer support, or sales issues relating to the Services. 

 

Services beyond the number of hours identified in this paragraph will be charged
at an agreed upon rate of $50.00/hour and initiated by Wildgate only upon mutual
prior approval by Wildgate and Wholesaler.